
	

114 HR 4305 IH: Ukrainian Warfighter Assistance Act
U.S. House of Representatives
2015-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4305
		IN THE HOUSE OF REPRESENTATIVES
		
			December 18, 2015
			Mr. Hunter introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the National Defense Authorization Act for Fiscal Year 2016 to further enhance the
			 assistance provided by the United States to Ukraine to defend against
			 further aggression by Russia and Russian-backed separatists against
			 Ukraine, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Ukrainian Warfighter Assistance Act. 2.FindingsCongress makes the following findings:
 (1)Ukraine’s border is 6,995 kilometers long, including 1,974 kilometers of controlled border with Russia, 195 kilometers of an administrative line with Crimea, and 409 kilometers of border in the east that is currently uncontrolled.
 (2)Since the beginning of the Russian-Ukrainian conflict in 2014, 64 Ukrainian border guards have been killed and another 391 have been wounded.
 (3)Implementation of the Minsk Agreement will require the State Border Guard Service of Ukraine to reestablish border checkpoints in currently uncontrolled territory and to monitor the border to verify full implementation of the Agreement.
 (4)Ukraine has already ordered the development of engineering and technical systems to strengthen the controlled border between Ukraine and Russia, Ukranian maritime borders, and areas adjacent to the uncontrolled territory and occupied Crimea.
 (5)Russian unmanned aerial vehicles are being used for correction of Russian-backed separatist artillery fire, and Russian-backed separatists continue to compromise Ukrainian tactical communication networks.
 (6)A Ukrainian early warning network is needed to warn of any new aggression on the border. (7)Ukrainian anti-tank guided missiles require modernization to increase soldier survivability.
 (8)Because future military operations in eastern Ukraine will rely heavily on special operations forces, special operations training is a high priority for the armed forces of Ukraine.
 (9)Section 1250 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92) rightfully called for the United States to provide to Ukraine critical training and equipment to enhance the capabilities of the military and other security forces of Ukraine to defend against further aggression from Russia and Russian-backed separatists.
 (10)The assistance provided to Ukraine under such section must be enhanced even further to adapt to the current threats facing Ukraine.
 3.Enhancement of Ukraine security assistance initiativeSection 1250(b) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92) is amended—
 (1)in paragraph (4), by inserting and jamming counter-measures against such systems after surveillance systems; (2)by redesignating paragraphs (7), (8), and (9) as paragraphs (8), (9), and (10), respectively;
 (3)by inserting after paragraph (6) the following new paragraph:  (7)Electro-optical/infrared sensor and multi-mode radar equipped early warning systems.;
 (4)in paragraph (9), as so redesignated, by striking (7) and inserting (8); and (5)by adding at the end the following new paragraphs:
				
 (11)Training for the staff officers and leadership of the military and other security forces of the Government of Ukraine.
 (12)Assistance to Ukraine to develop the ability to domestically produce anti-armor weapon systems. (13)Equipment and technical assistance provided directly to the State Border Guard Service of Ukraine for the purpose of developing a comprehensive and routine surveillance network.
 (14)Construction of a special forces training center and assistance in developing a special forces training program..
			4.Border guard prioritization
 (a)Statement of policyIt is the policy of the United States that the Secretary of Defense, in cooperation with the Secretary of State, when providing equipment and technical assistance to the Government of Ukraine, shall give priority to assistance for purposes of protecting and monitoring the borders of Ukraine.
 (b)Modification of report on military assistance to UkraineSection 1275(c) of the Carl Levin and Howard P. “Buck” McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3591) is amended by adding at the end the following new paragraph:
				
 (8)An assessment of the extent to which the Secretary of Defense has prioritized, or is prioritizing, the security assistance provided, or to be provided, to the Government of Ukraine for the purposes of protecting and monitoring the borders of Ukraine..
			
